Citation Nr: 0905420	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran appealed the Board's October 2006 decision 
denying the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2008, the Court vacated the Board's October 2006 
decision and remanded the matters for further adjudication 
consisted with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA medical examination dated in June 2005 discussed an 
audiogram that was performed at the VA on the day of the VA 
examination; however, the results of the audiogram were not 
included in the claims file.  Consequently, the Board finds 
that these issues must be remanded so that steps can be taken 
to obtain the audiogram dated in June 2005 and any other VA 
treatment records related to the Veteran's bilateral hearing 
loss and tinnitus claims.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992)).

Furthermore, the Court noted in its decision that the Board 
relied primarily on the June 2005 VA medical examiner's 
opinion in reaching its conclusions.  The Court emphasized 
that the medical examiner did not discuss the Veteran's June 
2004 testimony that he first had hearing problems in service 
and that he never received a hearing examination upon 
separation from service.  In addition, the Court observed 
that the examiner did not discuss whether the Veteran's 
testimony "shed any light on the etiology of his current 
hearing problems."  Thus, the Board also finds that a remand 
is necessary for the VA examiner to provide an opinion 
discussing the Veteran's lay statements and reported 
symptomatology since military service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any 
outstanding VA treatment records 
related to the Veteran's bilateral 
hearing loss and tinnitus to include 
the results of an audiogram conducted 
in June 2005.

2.	Thereafter, the RO should request an 
opinion from the examiner who conducted 
the VA examination in June 2005.  The 
VA examiner is requested to amend his 
previous opinion to include a 
discussion of the Veteran's testimony 
that he had a continuity of 
symptomatology for hearing loss and 
tinnitus since military service and 
whether the statements may clarify the 
etiology of the Veteran's current 
hearing problems.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	If the VA examiner from the June 2005 
VA examination is not available, the RO 
is requested to provide the Veteran 
with a VA examination and opinion.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's hearing loss and tinnitus is 
at least as likely than not (i.e., a 
fifty percent or greater probability), 
related to the Veteran's active 
military service.  The examiner should 
provide a complete rationale for 
conclusions reached.  In addition, the 
examiner should address the Veteran's 
testimony that he had a continuity of 
symptomatology for hearing loss and 
tinnitus since service.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

4.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for bilateral hearing loss 
and tinnitus, based on a review of the 
entire evidentiary record.  If the 
benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

